15-2230
    Imran v. Boente
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A201 290 632
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    3rd day of February, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    MOHAMED IMRAN,
             Petitioner,

                      v.                                             15-2230
                                                                     NAC
    DANA J. BOENTE, ACTING UNITED
    STATES ATTORNEY GENERAL,
             Respondent.*
    _____________________________________

    FOR PETITIONER:                      Visuvanathan Rudrakumaran, Law
                                         Office of Visuvanathan
                                         Rudrakumaran, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; John W.
                                         Blakeley, Assistant Director;
                                         Christina J. Martin, Trial Attorney,

    * The Clerk of Court is respectfully requested to amend the caption
    to conform to the above.
                             Office of Immigration Litigation,
                             United States Department of Justice,
                             Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

GRANTED.

    Petitioner Mohamed Imran, a native and citizen of Sri

Lanka, seeks review of a June 15, 2015, decision of the BIA

affirming a January 29, 2014, decision of an Immigration Judge

(“IJ”) denying Imran’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Mohamed Imran, No. A201 290 632 (B.I.A. June

15, 2015), aff’g No. A201 290 632 (Immig. Ct. Hartford Jan. 29,

2014).   We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    We have reviewed both the IJ’s and the BIA’s opinions “for

the sake of completeness.”    Wangchuck v. DHS, 448 F.3d 524, 528

(2d Cir. 2006).   The IJ concluded that Imran failed to establish

that his four arrests were motivated by Sri Lankan officials’

perception that he supported the Liberation Tigers of Tamil

Eelam (“LTTE”).    For asylum and withholding of removal, an

                                2
“applicant must establish that race, religion, nationality,

membership in a particular social group, or political opinion

was or will be at least one central reason for” the claimed

persecution.        8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A).

“[A]n     imputed    political    opinion,       whether   correctly    or

incorrectly attributed, can constitute a ground of political

persecution     within    the    meaning    of    the   Immigration    and

Nationality Act.”       Chun Gao v. Gonzales, 424 F.3d 122, 129 (2d

Cir. 2005) (internal alterations and quotations omitted).              We

review    the   IJ’s   nexus    finding    for   substantial   evidence,

upholding that finding unless we are compelled to conclude that

the alien was or will be persecuted on account of a protected

ground.    See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992);

Gjolaj v. Bureau of Citizenship and Immig. Servs., 468 F.3d 140,

143 (2d Cir. 2006).      We review questions of law and applications

of law to undisputed fact de novo.          See Yanqin Weng v. Holder,

562 F.3d 510, 513 (2d Cir. 2009).

    At least as to Imran’s 2010 abduction, the IJ applied the

law incorrectly.       Imran testified that in 2010, he was abducted

by Sri Lankan authorities who questioned him about his prior

arrests and his possible financial support for the LTTE, slapped

                                    3
him, and threatened to kill him.        When Imran denied the

allegations, the officials forced him to pay a large bribe and

told Imran to leave Sri Lanka immediately, threatening to kill

him if he returned.    The IJ concluded that the officials were

motivated by a desire to extort money, not their perception that

Imran supported the LTTE.

    Although it is clear that the Sri Lankan officials extorted

money from Imran, that point is not dispositive.   The IJ appears

to have concluded that criminal extortion was “the central

reason” for the 2010 abduction, Acharya v. Holder, 761 F.3d 289,

298 (2d Cir. 2014) (emphasis added),       without considering

whether Imran’s suspected LTTE involvement was “at least one

central   reason”      for   that   abduction.        8   U.S.C.

§ 1158(b)(1)(B)(i); see Acharya, 761 F.3d at 299 (emphasis

added) (finding legal error where IJ, “by recasting his inquiry

as one into ‘the central’ as opposed to ‘at least one central’

reason for persecution,. . . vitiated the possibility of a mixed

motive claim”).   “[T]he conclusion that a cause of persecution

is economic does not necessarily imply that there cannot exist

other causes of the persecution.”   Osorio v. INS, 18 F.3d 1017,

1028 (2d Cir. 1994).   Here, Imran provided “some evidence” that

                                4
the officers were motivated by his imputed political opinion,

namely credible testimony that the officials questioned him

about his prior arrests and whether he provided financial

support for the LTTE.     In Re S-P-, 21 I. & N. Dec. 486, 494 (BIA

1996) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 482-83

(1992)).    This   evidence    strongly    suggests   that    Imran’s

mistreatment was based on a protected ground.

    Ultimately, the IJ “failed to consider the context in

which” Imran’s detention and extortion occurred.       Uwais v. U.S.

Att’y Gen., 478 F.3d 513, 517 (2d Cir. 2007).         In Uwais, the

petitioner was arrested and detained on suspicion that she

supported the LTTE, and officers tried to sexually assault her.

The BIA concluded that the assault was not on account of a

protected    ground.      We   remanded,    concluding      that   the

petitioner’s   credible    testimony   “that   she    was    arrested,

detained, interrogated, and severely questioned . . . based on

her suspected affiliation with the” LTTE was “by itself . . .

sufficient to establish that [her] subsequent maltreatment was,

at least in part, based on” an imputed political opinion.          Id.

at 518.    We further concluded that the BIA “should have been

sensitive to the obvious reality that if [the petitioner] had

                                  5
not been arrested and detained on account of her suspected

involvement with the Tamil Tigers, there would have been no

attempted sexual assault.”     Id. (internal quotation marks

omitted).

    Here, Imran provided credible testimony that he was

abducted and questioned about his suspected financial support

for the LTTE, after which officers extorted money and forced

him to leave Sri Lanka under pain of death.   That testimony is

“by itself . . . sufficient to establish that [his]” arrest,

detention, death threats, and extortion “[were], at least in

part, based on” an imputed political opinion.    Id.   Moreover,

the IJ and BIA failed to consider “the obvious reality that if

[Imran] had not been arrested and detained on account of [his]

suspected involvement with the Tamil Tigers, there would have

been no” extortion or forced exile.    Id. (internal quotation

marks omitted). Accordingly, the agency erred in its analysis

of whether Imran showed that the harm he suffered bore a nexus

to a protected ground.

    Further, the agency should reconsider whether the harm rose

to the level of persecution in light of the context of the harm.

Beskovic v. Gonzales, 467 F.3d 223, 226 (2d Cir. 2006) (“The

                               6
BIA must, therefore, be keenly sensitive to the fact that a

‘minor beating’ or, for that matter, any physical degradation

designed to cause pain, humiliation, or other suffering, may

rise to the level of persecution if it occurred in the context

of an arrest or detention on the basis of a protected ground.”).

Moreover, in discussing the severity of the harm, the IJ failed

to mention that the government officials, while questioning

Imran, threatened to kill Imran while questioning him.          The

agency is required to consider an applicant’s experiences

cumulatively, not in isolation.       See Poradisova v. Gonzales,

420 F.3d 70, 79-80 (2d Cir. 2005).        If found to have suffered

past persecution, as the evidence suggests, Imran will be

afforded a rebuttable presumption that he has a well-founded

fear of future persecution.       8 C.F.R. § 1208.13(b)(1).

    Imran also challenges the denial of CAT relief.          The CAT

prohibits the removal of any person to a country where it is

more likely than not that the individual “would be tortured.”

8 C.F.R. § 1208.16(c)(2).   Here, the IJ acknowledged the State

Department   report’s   finding    that   Sri   Lankan   authorities

continue to detain and torture suspected LTTE sympathizers, but

concluded that, because Imran’s 2010 abduction was for purposes

                                  7
of extortion, he had failed to show that he was at risk of the

mistreatment described in the report.        As noted above, Imran’s

credible testimony established that his suspected LTTE support

was at least one motivation for the mistreatment he received,

including threats that he would be killed for returning to Sri

Lanka.

    Moreover, the IJ did not take into account the full scope

of Imran’s past harm.     Cf. 8 C.F.R. § 1208.16(c)(3)(i).         The

IJ stated that “the police officers who escorted [Imran] to the

airport in 2010 told him not to return to the country.            But,

there is insufficient evidence that, upon his return to Sri

Lanka, these same officers or other authorities will subject

him to torture.”   The officers did not merely forbid Imran from

returning to the country — they threatened to kill him if they

found him again.   And the IJ noted that the country conditions

evidence shows that Sri Lankan authorities continue to detain

and torture suspected LTTE sympathizers.

    Given   Imran’s   testimony       and   the   country   conditions

evidence, the IJ’s decision is not supported by substantial

evidence in the record.    On remand, the agency should address




                                  8
whether Imran has established that it is more likely than not

that he will be tortured.     8 C.F.R. § 1208.16(c)(2).

    Finally, Imran also argues that the IJ ignored affidavits

from his family and that the IJ was biased in favor of the

Government.   These arguments are meritless.    The IJ explicitly

stated that he considered the affidavits.      Imran’s allegation

of bias is based on the IJ’s solicitation of the Government’s

opinion as to whether Imran met his burden of proof.    However,

the IJ also asked Imran’s attorney about legal issues in the

case during the same discussion.     Accordingly, there was no

bias.

    For the foregoing reasons, the petition for review is

GRANTED, and the case is REMANDED for further proceedings

consistent with this order.    As we have completed our review,

any stay of removal that the Court previously granted in this

petition is VACATED, and any pending motion for a stay of removal

in this petition is DISMISSED as moot.   Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk
                                9